Order unanimously affirmed, with costs. In addition to the grounds stated by Mr. Justice Faber in his decision at Special Term (N. Y. L. J. March 5, 1924), we desire to point out that the statute of 1923* is not mandatory, but permissive, in its provisions. The matter of adjusting the assessment was referred by the Legislature to the proper municipal authorities, who possessed complete power to levy the assessment, and also to correct any inequalities therein, or in the method of imposition and collection, if, *885in their judgment, such proceedings were necessary and proper to correct an injustice. Present — Jaycox, Manning, Kelby, Young and Kapper, JJ.

 See Laws of 1923, chap. 774. — [Rep.